Case 0:20-cv-60890-RKA Document 26 Entered on FLSD Docket 09/09/2021 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-60890-CIV-ALTMAN/Hunt

   RELIABILL SOLUTIONS, LLC,

           Plaintiff,
   v.

   MILESTONE DETOX, LLC,

           Defendant.
                                                       /

                        ORDER ADOPTING REPORT & RECOMMENDATION

          The Plaintiff filed a Supplemental Motion for Damages and Attorney’s Fees and Costs (the

  “Motion”) [ECF No. 21], which we referred to Magistrate Judge Patrick M. Hunt. On August 25,

  2021, Judge Hunt issued a Report & Recommendation (“R&R”) [ECF No. 25], in which he

  recommended that the Motion be granted in part and that the Plaintiff be awarded $33,199.67 for

  amounts owed, a liquidated and termination fee of $57,233.16, late fees of $2,394.73, attorney’s fees

  of $17,922.35, and costs of $544.79 for a total award of $111,294.70, see id. 9–10. Judge Hunt also

  warned as follows:

          Within fourteen (14) days after being served with a copy of this Report and
          Recommendation, any party may serve and file written objections to any of the above
          findings and recommendations as provided by the Local Rules for this district. 28
          U.S.C. § 636(b)(1); S.D. Fla. Mag. R. 4(b). The parties are hereby notified that a failure
          to timely object waives the right to challenge on appeal the District Court’s order based
          on unobjected-to factual and legal conclusions contained in this Report and
          Recommendation. 11th Cir. R. 3–1 (2018); see Thomas v. Arn, 474 U.S. 140 (1985).

  R&R at 10. As of this writing, no party has filed objections to the R&R, and the deadline to do so has

  passed. See generally Docket.
Case 0:20-cv-60890-RKA Document 26 Entered on FLSD Docket 09/09/2021 Page 2 of 3




          When a magistrate judge’s “disposition” has been objected to, district courts must review that

  disposition de novo. FED. R. CIV. P. 72(b)(3). But, when no party has timely objected, “the court need

  only satisfy itself that there is no clear error on the face of the record in order to accept the

  recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation omitted). Although Rule

  72 itself is silent on the standard of review, the Supreme Court has acknowledged that Congress’ intent

  was to require a de novo review only where objections have been properly filed—and not when neither

  party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Congress intended

  to require district court review of a magistrate [judge]’s factual or legal conclusions, under a de novo or

  any other standard, when neither party objects to those findings.”). In any event, the “[f]ailure to

  object to the magistrate [judge]’s factual findings after notice precludes a later attack on these

  findings.” Lewis v. Smith, 855 F.2d 736, 738 (11th Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404,

  410 (5th Cir. 1982)).

          This Court has carefully reviewed the R&R and can find no clear error in it. The R&R properly

  calculates the amounts owed and the liquidated damages, properly computes litigation costs, and

  properly compensates the Plaintiff’s counsel, at a reasonable rate, for work done on this case.

          Accordingly, the Court hereby ORDERS and ADJUDGES as follows:

               1. The R&R [ECF No. 25] is ADOPTED in full.

               2. The Supplemental Motion for Damages and Attorney’s Fees and Costs [ECF No. 21]

                   is GRANTED in part. The Plaintiff shall be awarded $33,199.67 for amounts owed,

                   a liquidated and termination fee of $57,233.16, late fees of $2,394.73, attorney’s fees

                   of $17,922.35, and costs of $544.79 for a total award of $111,294.70, for which sum

                   execution shall now issue.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 9th day of September 2021.
Case 0:20-cv-60890-RKA Document 26 Entered on FLSD Docket 09/09/2021 Page 3 of 3




                                            _________________________________
                                            ROY K. ALTMAN
                                            UNITED STATES DISTRICT JUDGE

  cc:   counsel of record
